DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gray (US 5,494,405).
	Regarding claim 1, 
replacing an original rotor blade ring at a first rotor blade by a replacement rotor blade ring (6) at a second rotor blade position (Fig 5; Col 6, Ln 42-45),
arranging a second rotor blade spaced apart from the first rotor blade position at the second rotor blade position along an axial direction of a rotor shaft (4) of the turbine (Col 6, Ln 48-50),
wherein the steps of replacing and arranging are accomplished while keeping the housing (7) unchanged such that a conical opening angle of a flow path (9) is maintained (Col 4, Ln 18-26) (Examiner appreciates Gray discloses the upper half of the exhaust housing is removed at disassembly by removing the outer flow guide (9) from the blade ring (10). The limitation, as best understood, is defining “keeping the housing unchanged” as “a conical opening angle of a flow path is maintained”. A broad reasonable interpretation of Gray is that a conical opening angle of a flow path is defined by the outer flow guide (9). While it is appreciated that the housing (7) is disassembled, the conical opening angle of a flow path is maintained during the steps of replacing and arranging, thus meeting the claimed limitation of “keeping the housing.”), and
wherein the replacement rotor blade ring (6) has a larger outer diameter than the original rotor blade ring (Col 6, Ln 45-48).
While Gray discloses the second rotor blade position is spaced apart from the first rotor blade position along a direction of extent of a rotor shaft of the turbine, the 
However, Gray discloses an enlarged axial width of a manifold (18) located at the tips (26) of the rotating blades (6) (Fig 2; Col 5, Ln 4-6) in order to avoid moisture droplets (26) from impacting the last row of rotating blades (6) (Col 5, Ln 39-41). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the second rotor blade position is spaced apart from the first rotor blade position along a direction of extent of a rotor shaft of the turbine in the flow direction of a working medium flowing through the turbine. Placing the rotor blade more axially downstream would advantageously result in avoiding moisture droplets from impacting the rotor blade meaning avoiding erosion and subsequent weakening of the rotating blades (Col 1, Ln 34-38; Col 5, Ln 39-41).
Regarding claim 2, Gray further teaches using a separate component as a
positioning element (40) (Fig 5; Col 6, Ln 51-55).
Regarding claim 3, Gray further teaches arranging a positioning element (40) designed in the form of a spacer or ring in the rotor shaft (4’) for the purpose of fixing the replacement rotor blade ring (6) at the second rotor blade position (Fig 5; Col 6, Ln 51-61).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over
Gray as applied to claim 1 above, and further in view of Wing (US 4,796,343).
Regarding claim 4, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose a positioning element is formed integrally on the replacement rotor blade ring.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that a positioning element is formed integrally on the replacement rotor blade ring as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52).
Regarding claim 5, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose the positioning element is formed by an extension on a balcony of a root of a replacement rotor blade of the replacement rotor blade ring.
Wing teaches the positioning element (12, 13) is formed by an extension on a balcony of a root of a rotor blade (11a) of the rotor blade ring (11) (Fig 4; Col 1-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Gray such that the positioning element is formed by an extension on a balcony of a root of a replacement rotor blade of the replacement rotor blade ring as taught by Wing to achieve satisfactory location of the ring (see Wing, Col 1, Ln 50-52).
Regarding claim 6, Gray teaches the method of claim 1 as discussed above but does not explicitly disclose for the purpose of fixing the replacement rotor blade ring at the second rotor blade position, a shortening of a root of a replacement rotor blade of the replacement rotor blade ring is realized.
Wing teaches a shortening of a root (12, 13) of a rotor blade (11a) of the rotor blade ring (11) (Fig 4; Col 3, Ln 4-7).
.
Response to Arguments
Applicant's arguments filed 21 December 2021 have been fully considered but they are not persuasive. Applicant states" Thus, Gray does not retain the housing in place such that the conical opening angle of the flow path is maintained."
As previously explained in the rejection of claim 1 above, Examiner appreciates that the housing is not kept in place because the housing (7) is disassembled. However, what is explicitly claimed is that the conical opening angle of a flow path is maintained. In regards to Gray, what is providing the conical opening angle of a flow path is the outer flow path (9) (Fig 1). As this specific structure is maintained or kept in an existing state during the steps of replacing and arranging, Gray meets the limitation of “the housing is unchanged such that a conical opening angle of a flow path is maintained”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                               

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726